                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 Monte Maurice Griffin,                                   Civil Action No. 0:19-cv-642-CMC
                            Petitioner,
                vs.
                                                               OPINION AND ORDER
 Bureau of Prisons,

                            Respondent.

       This matter is before the court on Petitioner’s Petition for Writ of Mandamus, in which he

requests the court order the Federal Bureau of Prisons (“BOP”) to immediately implement the

good time credit increase in the First Step Act. ECF No. 1. Petitioner also filed a Petition for Writ

of Habeas Corpus, requesting the same relief. ECF No. 6. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02 (B)(2)(E), D.S.C., this matter was referred to United States Magistrate

Judge Paige J. Gossett for pre-trial proceedings and a Report and Recommendation (“Report”).

On May 13, 2019, the Magistrate Judge issued a Report recommending this matter be dismissed

without prejudice and without issuance and service of process. ECF No. 12. The Magistrate Judge

advised Petitioner of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Petitioner has not filed objections and the time for

doing so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made
by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b).

       After reviewing the record of this matter, the applicable law, and the Report and

Recommendation of the Magistrate Judge, the court agrees with the conclusion of the Report the

Petition for Writ of Mandamus should be dismissed without prejudice and without issuance and

service of process, and the Petition for Writ of Habeas Corpus should be struck from the docket.

Accordingly, the court adopts and incorporates the Report and Recommendation by reference in

this Order. This action is hereby dismissed without prejudice, and the Clerk of Court is directed

to strike the Petition for Writ of Habeas Corpus from the docket.

       IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
June 6, 2019




                                                2
